Per Curiam.
— This action was brought to recover $350 from the defendants. The plaintiffs allege that they sold to the defendant Roger McNeill certain real estate in the city of Aberdeen, Washington, and that they gave him a contract for the sale to the effect that the price to be paid was $3,500, of which $1,350 was to be paid in cash and the balance in six months and one year from date; that in the contract the plaintiffs receipted for $1,350, whereas in fact but $1,000 was paid, leaving $350 still unpaid. Judgment is demanded for that sum and interest. The .defendants answered, admitting that McNeill purchased the property and admitting that but $1,000 cash was paid at the time; but they allege that it was agreed verbally when the contract was signed *39that the plaintiffs would accept a conveyance of two lots in Aberdeen and $1,000 in cash in full of the first payment, and that the defendants would cause the title to the lots to be transferred from one Crain and wife to the plaintiffs. The cause was tried by the court without a jury, and the court found in accordance with defendants’ contention, and gave judgment accordingly, from which the plaintiffs have appealed.
The answer presented a defense, and the demurrer to it was properly overruled. We have read the evidence and find that the court’s finding that the two lots were to be taken in trade at a valuation of $350 is fully sustained. Proper deed conveying the title to the two lots to the appellants was tendered in due time and refused. The judgment is supported by the record, and it is affirmed.
Fullerton and Root, JJ., took no part.